Mr. President of the General Assembly
Mr. Secretary-General of the United Nations
I would like to extend my warm congratulations to you, Mr. President, on your election to the presidency of the 75th regular session of the United Nations General Assembly.
I also wish to pay a well-deserved tribute to your predecessor, Mr. Tijjani Muhammad Bande, for the work carried out during the 74th General Assembly.
I would like to express my gratitude to Mr. Antonio Guterres, Secretary- General of the United Nations, for his perseverance in seeking solutions to the various challenges facing the international community.
Mr. President,
The world is currently facing an unprecedented health crisis that is serving to emphasize the glaring gaps between the health systems of developed and developing countries in terms of their capacity to respond to major pandemics.
Such a situation calls on bilateral and multilateral actors to implement appropriate measures in the face of this pandemic, which is seriously affecting humanity’s survival.
It is therefore important that we intensify international solidarity to ensure a harmonious organization and complementary strategies so as to eradicate this pandemic.
Mr. President,
I note with sustained interest the highly significant theme of this general debate, namely “The future we want, the UN we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action”.
Indeed, strengthening multilateral cooperation mechanisms, within the framework of the fight against coronavirus, is the challenge facing the entire international community, given the scale of the economic and health consequences induced by this scourge.
Undoubtedly, there is no way out of this unprecedented health crisis and no development possible in isolation.
The United Nations therefore remains the main instrument capable of mobilizing States as part of an effort of compromise, even consensus, around collective action against inequalities and vulnerabilities.
In view of the difficult economic situation facing the world economy, the reassertion of multilateralism constitutes the essential basis of international action to fulfil our collective commitments, in particular to ensure access to universal health coverage, promote education for all, protect the environment and sustainably preserve peace.
Mr. President,
As we celebrate the 75th anniversary of the United Nations, and despite the progress made, we are still witnessing the resurgence of untenable deprivation among populations.
As a result, the establishment of “health for all” is experiencing real difficulties.
The eradication of poverty in all its forms remains an international priority.
However, we will only succeed if States possess the necessary resources, in a world that is truly at peace.
Mr. President,
The Republic of the Congo is concerned about the upsurge in terrorism and violent extremism as well as the prevalence of armed conflict around the world.
This is the case with the Libyan crisis, the ramifications of which are increasingly affecting the Sahel States.
In this regard, as Chair of the African Union High Level Committee on Libya, my country reaffirms the primacy of a political solution by promoting the holding of the inclusive inter-Libyan conference on national reconciliation.
The various meetings held in Brazzaville and the Berlin conference on peace in Libya have encouraged those involved in that conflict to favour dialogue, within the framework of a multilateral approach that includes the UN. To this end, the road map adopted in Brazzaville on 30 January 2020 remains valid.
The eastern part of the Democratic Republic of the Congo is still under threat from armed groups.
In the same vein, the Central African Republic, which is preparing for a presidential election in December 2020, is facing a volatile situation caused by the murderous activism of armed gangs.
For its part, Syria has been facing a civil war since 2011, with devastating consequences.
Israeli-Palestinian relations remain tense despite relevant United Nations resolutions calling for the creation of two independent States.
Moreover, the situation in the Republic of Cuba calls for the lifting of unilateral sanctions, in accordance with the Charter of the United Nations.
Finally, the 75th anniversary of the UN coincides with that of the first nuclear test. Humanity should forever ban the use of nuclear weapons.
Mr. President,
As we celebrate the 75th anniversary of the United Nations, it behoves us to repair a historic injustice, by guaranteeing Africa its rightful place on the Security Council.
In its capacity as member of the African Union Committee of Ten on the reform of the United Nations Security Council, my country solemnly reaffirms the urgent need to render effective Africa’s representativeness within that organ of the UN.
In this way, the values of peace, solidarity, equity and progress that are embodied in the United Nations will be further bolstered.
Long live the United Nations!
Long live international cooperation!
Thank you.